SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

34
CA 12-00864
PRESENT: SMITH, J.P., FAHEY, VALENTINO, WHALEN, AND MARTOCHE, JJ.


JAMIE RAAB, PLAINTIFF-RESPONDENT,

                      V                                             ORDER

KALEIDA HEALTH, THE CHILDREN’S HOSPITAL OF
BUFFALO, JOHN FAHRBACH, DEFENDANTS-APPELLANTS,
ET AL., DEFENDANTS.


DAMON MOREY LLP, BUFFALO (BARBARA L. SCHIFELING OF COUNSEL), FOR
DEFENDANTS-APPELLANTS.

GAIR, GAIR, CONASON, STEIGMAN & MACKAUF, NEW YORK CITY (JEFFREY B.
BLOOM OF COUNSEL), FOR PLAINTIFF-RESPONDENT.

CONNORS & VILARDO, LLP, BUFFALO (MICHAEL J. ROACH OF COUNSEL), FOR
DEFENDANTS VEETAI LI, M.D. AND UNIVERSITY AT BUFFALO NEUROSURGERY,
INC.


     Appeal from an order of the Supreme Court, Erie County (Diane Y.
Devlin, J.), entered July 20, 2011. The order denied the motion of
defendants Kaleida Health, The Children’s Hospital of Buffalo and John
Fahrbach for summary judgment.

     Now, upon the stipulation of discontinuance signed by the
attorneys for the parties on March 19 and 29, 2013, and filed in the
Erie County Clerk’s Office on April 9, 2013,

     It is hereby ORDERED that said appeal is unanimously dismissed
without costs upon stipulation.




Entered:    April 26, 2013                       Frances E. Cafarell
                                                 Clerk of the Court